Citation Nr: 1012855	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Boise, 
Idaho Department of Veterans' Affairs (VA) Regional Office 
(RO).

This case was previously remanded by the Board in November 
2006 and October 2007 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist 
the Veteran in developing evidence pertinent to his claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD and depression.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

In October 2007, the Board remanded this case for additional 
development with respect to two of the Veteran's alleged 
stressors, namely injuries to members of the Veteran's air 
crew when a pilot initiated evasive maneuvers and an 
automobile accident in April 1970, when the Veteran was 
stationed in California.  In addition, the October 2007 
Board remand directed the AMC/RO to contact the Veteran and 
request that he provide more specific information regarding 
the two additional stressful events reported in regard to 
his military service (namely, injuries to members of the 
veteran's air crew when a pilot initiated evasive maneuvers, 
and an automobile accident in April 1970, when the Veteran 
was stationed in California).  The October 2007 Board remand 
also mandated that "[a]ny additional information obtained 
from the Veteran concerning his alleged stressors, as well 
as relevant information from his service personnel records, 
should be sent to the U. S. Army and Joint Services Records 
Research Center (JSRRC), requesting that an attempt be made 
to independently verify the claimed stressors."

A November 2007 letter provided additional notice to the 
Veteran as instructed by the Board's October 2007 remand 
and, in particular, requested him to provide more specific 
information regarding the two additional stressful events 
reported in regard to his military service.  

In a February 2008 statement, the Veteran reported that in 
about February 1972 or March 1972, his air crew sustained 
injuries when a pilot initiated evasive maneuvers, as the 
crew had been shot at by an oiler ship during the flight out 
of "UTPAU."  At this time, he reported that he was in the 
"VP48 Patrol Squadron with a detachment from UTPAU."  The 
Veteran also provided the partial name of an airman that was 
hurt during this incident.  With respect to the alleged car 
accident in service, the Veteran stated that this incident 
occurred in April 1970 and he received treatment in a Naval 
Hospital in Oakland California.  

In a May 2009 request to the National Personnel Records 
Center (NPRC), the AMC asked for the morning reports of 
Patrol Squadron Forty-Eight from February 1972 to March 1972 
which contained remarks regarding a pilot making evasive 
maneuvers and an injured crew.  By a May 2009 response, the 
NPRC reported that the allegation had been investigated and 
found that morning reports were not maintained by the Navy 
or Marine Corps.  

In November 2009 memorandum, the AMC conceded the Veteran's 
stressor of an automobile accident in service as a verified 
stressor as this incident was verified by the service 
treatment records.  The Veteran was then scheduled for a VA 
examination with respect the verified stressor of an 
automobile accident in service.  

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2009).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does 
not apply to veterans who served in a general "combat area" 
or "combat zone" but did not themselves engage in combat 
with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
these situations, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in- 
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395- 396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

In this case, the Veteran's DD Form 214 confirms that he 
served in Vietnam, but it does not show that he was awarded 
any medals indicative of combat.  In particular, his service 
awards do not reflect any attachments of the "V" device, 
indicating service with valor and reflective of combat 
participation. See generally Army Regulation 672-5-1, 40.  
Similarly, his service medical and personnel records do not 
support a finding that he was in combat.  The Veteran's 
military occupational specialty (MOS) in service was an 
aviation support equipment technician and his service 
records reflect that he was assigned to Patrol Squadron 
Forty-Eight.  As there is no objective evidence showing his 
participation in combat, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.  

The medical evidence of record, including VA outpatient 
treatment reports, VA examinations and Vet Center records, 
reflects that a VA physician, Dr. B., diagnosed the Veteran 
with PTSD based upon his reports of combat and service 
Vietnam, however, a PTSD diagnosis has not been based upon 
any of the verified in-service stressor events.  The medical 
evidence of record also reflects that the Veteran has been 
diagnosed with depression, which has not been related to his 
military service.  

The November 2006 Board remand addressed the Veteran's 
alleged sexual assault stressor, and development as to that 
stressor has been adequately completed.  Development of the 
the Veteran's stressor of the in-service automobile accident 
has also been adequately completed, pursuant to October 2007 
remand.  The Board finds, however, that additional 
development must be undertaken with respect to the Veteran's 
alleged in-service stressor wherein members of the Veteran's 
air crew sustained injuries when a pilot initiated evasive 
maneuvers.

The Board notes that while additional information was 
provided by the Veteran in February 2008 with respect to the 
stressful in-service event in which members of his air crew 
sustained injuries when a pilot initiated evasive maneuvers, 
the record indicates that this additional information, along 
with relevant information from the Veteran's service 
treatment records and service personnel records, was not 
sent to JSRRC for an attempt to independently verify this 
claimed stressor, as directed by the October 2007 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board finds that the additional information 
provided by the Veteran with respect to the incident in 
service, in which members of the Veteran's air crew 
sustained injuries when a pilot initiated evasive maneuvers 
in February 1972 or March 1972 while he was assigned to 
"VP48 Patrol Squadron with a detachment from UTPAU," along 
with the relevant information from his service records that 
his MOS in service was an aviation support equipment 
technician and he was assigned to Patrol Squadron Forty-
Eight, should be sent to the JSRRC in an attempt to 
independently verify the claimed stressors.

As the record reflects the Veteran was diagnosed with an 
acquired psychiatric disorder, to include PTSD and 
depression, but no diagnosis has been based upon a verified 
in-service stressor the Board finds that, only if this in-
service stressor can be verified (i.e. injuries to members 
of the Veteran's air crew when a pilot initiated evasive 
maneuvers), a VA examination is then necessary to determine 
whether the Veteran's PTSD or depression is related to this 
verified in-service stressor.

To ensure due process of law and proper compliance with the 
Board's October 2007 remand instructions, the case is 
REMANDED for the following action:

1.  The additional information obtained 
from the Veteran concerning his alleged 
in-service stressor (namely, injuries to 
members of the Veteran's air crew when a 
pilot initiated evasive maneuvers in 
February 1972 or March 1972 while he was 
assigned to "VP48 Patrol Squadron with a 
detachment from UTPAU"), as well as 
relevant information from his service 
personnel records, (his MOS in service was 
an aviation support equipment technician 
and he was assigned to Patrol Squadron 
Forty-Eight) should be sent to the U. S. 
Army and Joint Services Records Research 
Center (JSRRC), requesting that an attempt 
be made to independently verify this 
particular claimed stressor.

2.  Thereafter, the RO should review the 
information obtained and make a specific 
written determination as to whether the 
Veteran was exposed to this verified 
stressor in service (namely, injuries to 
members of the Veteran's air crew when a 
pilot initiated evasive maneuvers in 
February 1972 or March 1972 while he was 
assigned to "VP48 Patrol Squadron with a 
detachment from UTPAU") and, if so, the 
nature of the specific verified stressor 
established by the record.

3.  Only if this in-service stressor is 
verified, (i.e. injuries to members of the 
Veteran's air crew when a pilot initiated 
evasive maneuvers in February 1972 or 
March 1972 while he was assigned to "VP48 
Patrol Squadron with a detachment from 
UTPAU") the RO/AMC should then schedule 
the Veteran for a VA psychiatric 
examination by an appropriate specialist 
to determine the current nature and 
etiology of any psychiatric disorder found 
to be present; and to determine if the 
Veteran meets the diagnostic criteria for 
PTSD and, if so, whether such is linked to 
the verified in-service stressful event, 
i.e., injuries to members of the Veteran's 
air crew when a pilot initiated evasive 
maneuvers in February 1972 or March 1972 
while he was assigned to "VP48 Patrol 
Squadron with a detachment from UTPAU."  
The RO/AMC must inform the VA examiner of 
the verified in-service stressful event, 
i.e., injuries to members of the Veteran's 
air crew when a pilot initiated evasive 
maneuvers in February 1972 or March 1972 
while he was assigned to "VP48 Patrol 
Squadron with a detachment from UTPAU," 
and forward the claims file to that 
examiner for review in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file.  The psychiatric 
examination is to include a review of the 
Veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
causally linked to the verified in-service 
stressful event, i.e., injuries to members 
of the Veteran's air crew when a pilot 
initiated evasive maneuvers in February 
1972 or March 1972 while he was assigned to 
"VP48 Patrol Squadron with a detachment 
from UTPAU?"

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD and; 
if so, please specify the diagnosis (or 
diagnoses).  Is it at least as likely as 
not (50 percent or greater probability) 
that any current diagnosis of a psychiatric 
disorder, other than PTSD, had its onset 
during service; or, was such a disorder 
caused by any event or incident that 
occurred during service, to include 
injuries to members of the Veteran's air 
crew when a pilot initiated evasive 
maneuvers in February 1972 or March 1972 
while he was assigned to "VP48 Patrol 
Squadron with a detachment from UTPAU?"  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against a causal 
relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
